Exhibit 10.9

 

LOGO [g284642g61n17.jpg]

March 7, 2012

Mr. Richard Silver

c/o 1290 Avenue of Americas

New York, New York 10104

Re: Consulting Agreement

Dear Dick:

This letter agreement (the “Agreement”) confirms our understanding regarding
certain post-employment consulting services you will provide to AXA Equitable
Life Insurance Company (the “Company”) and its affiliates. Please confirm your
agreement with the terms of this Agreement by signing both copies and returning
one to me.

Term of Agreement

The term of this Agreement shall be one year, commencing on May 1, 2012 and
ending on April 30, 2013 unless terminated earlier in accordance with the terms
of this Agreement. Notwithstanding the preceding sentence or anything else to
the contrary in this Agreement, this Agreement shall become void and no amounts
shall be paid or payable to you hereunder unless you execute, and do not
exercise any rights you may have to revoke, a separation agreement with the
Company, including a general release, by May 30, 2012.

Scope of Services

You will serve in a non-officer capacity as advisor to the Chief Executive
Officer of the Company (the “CEO”). In that capacity, you will provide advice
and assistance to the Company and its affiliates as may be requested from time
to time by the CEO on matters within your area of knowledge, expertise and
experience.

It is expected that you will work from your home, except to the extent the CEO
requests that you meet occasionally at the Company’s New York headquarters or
travel on business to such other locations as the CEO may specify. In no event
shall the time spent by you providing services under this Agreement exceed 20
hours in any month.

Compensation

As compensation for your services provided under this Agreement, the Company
will pay you $141,666.66 monthly in arrears, not later than the 5th business day
following the end of each month up to a maximum payable under this Agreement of
$1,700,000.

Reimbursement of Expenses

You will be reimbursed for reasonable, ordinary and necessary business expenses,
including travel and lodging expenses, that are incurred and approved by the
Company in accordance with the Company’s normal practices and procedures for
consultants as of May 1, 2012, including practices and procedures requiring the
use of specified travel vendors.

 



--------------------------------------------------------------------------------

Independent Contractor

You will be an independent contractor with respect to the Company for all
purposes of this Agreement and, accordingly, will not be authorized to bind the
Company to third parties. The Company expects you to exercise independent
professional judgment in the performance of your services under this Agreement.
Nothing herein will be deemed to create an employer-employee relationship,
partnership, joint venture or agency between you and the Company. The Company
reserves no right hereunder to direct or control, nor will the Company, in fact,
direct or control the manner of your performance of services hereunder.

No Benefits

You will not be eligible to participate in any compensation or employee benefit
plan or program of the Company or its affiliates in connection with the services
rendered by you under this Agreement, including, but not limited to, any
retirement, incentive, equity, health, welfare, severance, fringe benefit or
deferred compensation plan. You irrevocably waive the right to accrue benefits
under any such plan or program in the event you are subsequently reclassified by
any court or governmental authority as eligible for such participation. Nothing
in this Agreement is intended to diminish your right to receive any benefits
under the terms of any benefit plan of the Company arising out of your
employment with, or retirement from, the Company prior to the commencement of
this Agreement. Notwithstanding the foregoing, for so long as payments are being
made under this Agreement, you shall be permitted to participate under the
Company’s Privileged Membership with the Practising Law Institute at no cost to
you and the Company’s excess liability insurance program provided that you pay
the cost of such coverage.

Indemnification

The Company agrees to indemnify you for any and all claims, liabilities, losses,
damages, costs and expenses (including, without limitation, attorneys’ fees)
arising out of or relating to your services under this Agreement except for
those resulting from your willful misconduct or gross negligence. The Company
may elect, at its own expense, to participate in the defense of any claim or
action arising out of or relating to the foregoing. You shall not settle or
compromise any claim or action hereunder, including, without limitation, any
claim for equitable relief, without the Company’s prior written consent.

Nonassignability

Your performance of services under this Agreement is personal in nature, and you
agree not to assign this Agreement nor delegate any of the duties or obligations
hereunder without the prior written consent of the Company.

Confidentiality

During and after the term of this Agreement, and except as otherwise required by
law, you will not disclose or make accessible to any business, person or entity,
or make use of (other than in the course of the business of the Company) any
trade secrets, proprietary knowledge or confidential information of the Company
and its affiliates, including without limitation confidential customer and
employee information (collectively, “Confidential Information”). All information
regarding or relating to any aspect of the business of the Company or any of its
affiliates, including but not limited to that relating to existing or
contemplated business plans, activities or procedures, current or prospective
customers, current or prospective contracts or

 

2



--------------------------------------------------------------------------------

other business arrangements, current or prospective products, facilities and
methods, manuals, intellectual property, price lists, financial information
(including the revenues, sales, costs, or profits associated with any of the
products or services of the Company or any of its affiliates), or any other
information acquired by you pursuant to your association with the Company and
its affiliates shall be conclusively presumed to be Confidential Information
unless it is established that such information is known generally to the public
(other than as a result of unauthorized disclosure by you).

If you are requested or required by any court, agency or other governmental
authority to disclose any Confidential Information, you will promptly notify the
Company so as to permit the Company to seek a protective order or take other
appropriate action. If, in the absence of a protective order, you are compelled
as a matter of law to disclose any Confidential Information, you will disclose
to the party compelling disclosure only such portion of the requested
information as is required by law to be disclosed. You will reasonably cooperate
with any efforts by the Company to obtain assurances that confidential treatment
will be accorded to whatever Confidential Information is required to be
disclosed under such circumstances. The provisions of this paragraph and the
immediately preceding paragraph shall survive the termination of this Agreement
for any reason.

Non-Disparagement

During and after the term of this Agreement, you agree that you will not
disparage or criticize the Company or its affiliates, or issue any
communication, written or otherwise, that reflects adversely on or encourages
any adverse action against the Company or its affiliates, except if testifying
truthfully under oath pursuant to any lawful court order or subpoena or
otherwise responding to or providing disclosures required by law. The provisions
of this paragraph shall survive the termination of this Agreement for any
reason.

Non-Solicitation/Non-Competition

You acknowledge that, during the term of this Agreement, you will have access to
Confidential Information, including without limitation confidential customer and
employee information. You acknowledge that the Company has a critical interest
in retaining its employee and customer relationships. As a result, during the
period from May 1, 2012 to April 30, 2013, you will not (a) directly or
indirectly, recruit, solicit or hire any then-current employees or financial
professionals of the Company or any of its affiliates to work for you or any
other person or entity, or (b) directly or indirectly solicit the business of
any customer or prospective customer of the Company or any of its affiliates for
any purpose other than to obtain, maintain and/or service the customer’s
business for the Company or any of its affiliates. Notwithstanding the
foregoing, you shall not be prevented from hiring any such person who responds
to a general, non-targeted advertisement for employment. Further, during the
period from May 1, 2012 to April 30, 2013, you will not provide services, in any
capacity, whether as an employee, consultant, independent contractor, owner,
partner, shareholder, director, or otherwise, to Metropolitan Life Insurance
Company, The Prudential Insurance Company of America or Jackson National Life
Insurance Company and/or any of their affiliates with respect to the design,
issuance and/or distribution of life insurance or variable annuity products. The
foregoing shall not prohibit you from providing to any of the aforementioned
companies’ compliance services or advice, or services or advice in connection
with any regulatory investigation or inquiry, subject in all cases to your
confidentiality obligations hereunder. The provisions of this paragraph shall
survive the termination of this Agreement for any reason.

 

3



--------------------------------------------------------------------------------

Termination

Either party may terminate this Agreement by giving the other party at least
thirty (30) days’ prior written notice. In addition, this Agreement shall be
immediately terminable: (a) by either party should the other party commit any
material breach or violation thereof or (b) by the Company if you should begin
providing any services to any person or entity. In the event of termination, the
parties will have no further obligations under this Agreement except as
specifically provided herein. In the event: (a) the Company terminates the
Agreement for any reason other than your material breach or violation, (b) you
terminate the agreement because, as a condition of employment (or continued
employment), your new employer does not permit you to continue to provide
services under this Agreement or (c) of your death, the Company will: (i) pay
you (in the event of your death, your spouse, if any, otherwise to your estate)
the remaining unpaid amounts specified above under “Compensation” on the
schedule set forth therein and (ii) reimburse you for allowable expenses
incurred prior to your termination as described above under “Reimbursement of
Expenses.” Notwithstanding the foregoing, the Company will have no obligation to
pay you any further amounts if you begin providing services to Metropolitan Life
Insurance Company, The Prudential Insurance Company of America or Jackson
National Life Insurance Company and/or any of their affiliates at any time prior
to April 30, 2013 in violation of the “Non-Solicitation/Non-Competition”
paragraph above. The provisions of this paragraph shall survive the termination
of this Agreement for any reason.

Arbitration

Any controversy or dispute arising under this Agreement or out of your
consulting arrangement with the Company, including but not limited to claims of
discrimination and/or harassment, shall be submitted to arbitration upon demand
of either party. Notwithstanding this provision, the Company shall be entitled
to apply for and to obtain from any state or federal court, injunctive relief
related to the Confidentiality, Non-Disparagement and
Non-Solicitation/Non-Competition provisions of this Agreement before or after
the commencement of any arbitration, with such injunctive relief to be afforded
to the Company pending the outcome of any arbitration. Any arbitration pursuant
to this Agreement shall be confidential, heard by a panel of three
arbitrators and be conducted in accordance with the rules and procedures of the
American Arbitration Association. It is understood that this arbitration
provision does not constitute a waiver of the right to seek relief in a judicial
forum to the extent that this arbitration provision is determined to be void or
unenforceable under applicable law. Judgment upon any award of arbitrators may
be entered into by any court, state or federal, having appropriate jurisdiction.

Affiliates

For purposes of this Agreement, “affiliates,” when used with respect to the
Company, shall mean entities that, directly or indirectly, control, are
controlled by or are under common control with the Company.

No Waiver

The failure of either the Company or you to enforce any provision of this
Agreement on any occasion will not operate as a waiver of the right to enforce
that or any other provision of this Agreement on any other occasion.

 

4



--------------------------------------------------------------------------------

Severability

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which shall remain in full force and effect.

Notices

Any and all notices provided for under this Agreement shall be in writing and
hand delivered or sent by first class registered or certified mail, postage
prepaid, return receipt requested, addressed to you at: 5 Barnes Lane, Garden
City, New York 11530 or to the Company, attention General Counsel, at its usual
place of business, and all such notices shall be deemed effective at the time of
delivery or at the time delivery is refused by the addressee upon presentation.

Entire Agreement

This Agreement constitutes our entire agreement relating to the subject matter
hereof and supersedes all prior agreements, written or otherwise, between the
Company and you relating to the subject matter hereof. This Agreement may not be
amended, except by a further written agreement signed by both parties.

Governing Law

This Agreement and the rights and obligations of the parties hereunder shall be
construed, interpreted, and enforced in accordance with the laws of the State of
New York (applicable to contracts to be performed wholly within such State).

Counterparts

This Agreement may be signed in one or more counterparts, each of which will be
considered an original, and taken together as one and the same document.

 

Sincerely, /s/ Richard Dziadzio         Richard Dziadzio Senior Executive Vice
President and

Chief Financial Officer

AXA Equitable Life Insurance Company

 

ACCEPTED AND AGREED: By:   /s/ Richard Silver           Richard Silver Date:  
March 7, 2012

 

5